UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1738



WINFRED F. NICHOLSON,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA, et al.,

                                             Defendant - Appellee.



                             No. 05-1362



WINFRED F. NICHOLSON,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA, et al.,

                                             Defendant - Appellee.


Appeals from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, Senior District
Judge. (CA-02-3214-1; CA-02-3214-WMN)


Submitted:   June 10, 2005                 Decided:   July 29, 2005


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.
No. 04-1738 dismissed; No. 05-1362 affirmed by unpublished per
curiam opinion.


Winfred F. Nicholson, Appellant Pro Se. David I. Pincus, Samuel
Ashby Lambert, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          In appeal No. 04-1738, Winfred F. Nicholson seeks to

appeal from the district court’s order dismissing his complaint

challenging the government’s filing of tax liens.       Because the

notice of appeal was received in the district court after the

expiration of the appeal period, but within the thirty-day period

within which the district court may grant an extension of the

appeal period, we remanded the case to the district court for a

determination of whether there was excusable neglect or good cause

that would warrant an extension of the appeal period under Fed. R.

App. P. 4(a)(5).

          On remand, the district court found no good cause and no

excusable neglect.    The district court therefore did not grant an

extension of time to note the appeal. Accordingly, we dismiss this

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.    When the United States or its officer or agency

is a party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).        This appeal

period is “mandatory and jurisdictional.”    Browder v. Dir., Dep’t

of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).


                                - 3 -
           The district court’s order was entered on the docket on

March 31, 2004.     The notice of appeal was filed on June 3, 2004.

Because Nicholson failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we grant the

government’s motion to dismiss appeal No. 04-1738 as untimely.

           In   appeal   No.    05-1362,     Nicholson     appeals   from   the

district court’s order denying his motion for reconsideration of

the determination that he failed to show excusable neglect or good

cause and thereby denying his motion for an extension of time to

note his appeal.    We have reviewed the record and find no abuse of

discretion and no reversible error. Accordingly, we affirm for the

reasons stated by the district court.              See Nicholson v. United

States, No. CA-02-3214-1 (D. Md. Feb. 1, 2005).             We dispense with

oral   argument    because     the   facts   and   legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                     No. 04-1738 DISMISSED
                                                      No. 05-1362 AFFIRMED




                                     - 4 -